DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 17/307,585 is a continuation of Application 16/721,659 (now US Patent 11044279 B1), filed 12/19/2019.  
Applicant’s preliminary amendment dated 05/04/2021 has been received and made of record.
Claims 21-40 are pending in Application 17/307,585.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25-27, 30, 34-36, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11044279 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the pending claims; specifically, the patent claims recite all of the limitations of the pending claims.

Pending Application 17/307,585
US Patent 11044279 B1
21. A system comprising: 
	memory; 
	and one or more processors, coupled to the memory, configured to: 
	establish a connection with a first browser; 
	identify a risk factor, the risk factor associated with an unsecured network; 
	transfer, based on the connection and risk factor, a first session of the first browser to a second session of a second browser, wherein the transfer preserves one or more objects of the first session; 
	and execute one or more actions in the second session of the second browser.

25. The system of claim 21, wherein the one or more processors are further configured to transfer one or more uniform resource locators from the first session to the second session.

26. The system of claim 21, wherein the one or more processors are further configured to replicate a view of the first session in the second session based on captured document object model data.

27. The system of claim 26, wherein the captured document object model data includes at least one selected from the group of a hyperlink, product data, and timestamp data.

30. A method comprising: 
	establishing, by a processor coupled to memory, a connection with a first browser; 
	identifying, by the processor, a risk factor associated with an unsecured network; 
	transferring, by the processor and based on the connection and risk factor, a first session of the first browser to a second session of a second browser, wherein the transfer preserves one or more objects of the first session; 
	and executing, by the processor, one or more actions in the second session of the second browser.

34. The method of claim 30, further comprising transferring, by the processor, one or more uniform resource locators from the first session to the second session.

35. The method of claim 30, further comprising replicating, by the processor, a view of the first session in the second session based on captured document object model data.

36. The method of claim 35, wherein the captured document object model data includes at least one selected from the group of a hyperlink, product data, and timestamp data.

39. The method of claim 30, further comprising populating, by the processor, one or more fields of the second session of the second browser with one or more authenticated identification codes.

40. A computer-readable non-transitory medium comprising computer-executable instructions that, when executed by at least one processor, perform procedures comprising the steps of: 
	establishing a connection with a first browser; 
	identifying a risk factor associated with an unsecured network; 
	transferring, based on the connection and risk factor, a first session of the first browser to a second session of a second browser, wherein the transfer preserves one or more objects of the first session; 
	and executing one or more actions in the second session of the second browser.

1. A system comprising: 
	memory; 
	and one or more processors, coupled to the memory, configured to: 
	establish a connection with an active web session of a first browser; 
	transfer, based on the established connection and determination of one or more identified security risk factors, the active web session to a second browser so as to preserve a first set of objects of the active web session of the first browser, wherein at least one of the identified security risk factors is based on an initial browsing environment of the active web session, the initial browsing environment comprising an unsecured public network; 
	receive one or more parameters as a first input in the active web session of the second browser, the one or more parameters comprising a virtual card number; 
	and execute a plurality of actions in the active web session of the second browser that are responsive to the receipt of the first input.

2. The system of claim 1, wherein the first set of objects of the active web session comprises a plurality of hyperlinks and quantities of corresponding products.

3. The system of claim 1, wherein the transfer comprises a cloning procedure that reconstructs a display of the active web session of the first browser by passing a template including a plurality of hyperlinks and quantities of corresponding products.

4. The system of claim 1, wherein the active web session is transferred from the first browser on a first device to the second browser on a second device via a mobile application.

5. The system of claim 4, wherein the first device communicates directly with the second device.

6. The system of claim 1, wherein the active web session comprises a checkout page that includes a banner so as to transfer the active web session to the second browser.

7. The system of claim 1, wherein the receipt of the one or more parameters comprises receipt of an authorized virtual identification code as the first input to execute at least some of the plurality of actions in the active web session of the second browser.

8. The system of claim 1, wherein the second browser comprises a mobile-based browser.

9. The system of claim 1, wherein specified document object model events of the active web session of the first web browser are analyzed and parsed which are then transferred to the active web session to the second browser.

10. A method comprising: 
	establishing, by one or more processors coupled to memory, a connection with a webpage of a first browser; 
	providing, by the one or more processors and based on establishing the connection and determination of one or more identified security risk factors, the webpage to a second browser so as to preserve contents of the webpage of the first browser, wherein at least one of the identified security risk factors is based on an initial browsing environment of the webpage of the first browser, the initial browsing environment comprising an unsecured public network; 
	receiving, at the one or more processors, a plurality of parameters as input in the webpage of the second browser, the plurality of parameters comprising a virtual card number; 
	and activating, by the one or more processors, a plurality of actions in the webpage of the second browser that are responsive to the receipt of the input.

11. The method of claim 10, wherein the contents of the webpage comprises a plurality of hyperlinks and quantities of corresponding products.

12. The method of claim 10, wherein providing the webpage to the second browser comprises reconstructing a display of the webpage of the first browser by transmitting a plurality of hyperlinks and quantities of corresponding products.

13. The method of claim 10, wherein the webpage is provided to at least one of a light-weight mobile browser via a mobile application, and an installed browser application, browser extension, or browser add-on.

14. The method of claim 10, wherein the webpage comprises a checkout page that includes a banner so as to provide the webpage to the second browser.

15. The method of claim 10, wherein the receipt of the plurality of parameters comprises receipt of an authenticated identification code as the input to activate the plurality of actions in the webpage of the second browser.

16. The method of claim 10, wherein the first browser comprises at least one of a desktop-based browser and a mobile-based browser.

17. The method of claim 10, wherein the second browser comprises a mobile-based browser.

18. The method of claim 10, wherein specified document object model events of the webpage of the first web browser are analyzed and parsed which are then provided to the webpage of the second browser.

19. The method of claim 10, wherein one or more web automation techniques are deployed to open all linked products in the second browser of a mobile application that were present in the first browser.

20. A computer-readable non-transitory medium comprising computer-executable instructions that, when executed by at least one processor, perform procedures comprising the steps of: 
	initiate a connection with a first web session of a first browser; 
	transmit, to a second browser and based on the initiated connection and determination of one or more identified security risk factors, designated objects of the first web session of the first browser, wherein at least one of the identified security risk factors is based on an initial browsing environment of the first web session, the initial browsing environment comprising an unsecured public network; 
	create, in the second browser, a second web session that includes the designated objects; 
	receive one or more parameters as input in the second web session of the second browser, the one or more parameters comprising a virtual card number; 
	and execute a plurality of actions in the second web session of the second browser that are responsive to the receipt of the input.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2005/0066037 A1) in view of Small (US 2014/0041022 A1).

Regarding claims 21, 30, and 40, Song discloses A system/method/computer-readable non-transitory medium comprising computer-executable instructions that, when executed by at least one processor, perform procedures comprising the steps of/comprising: 
	memory (Song: Paragraph [0039], “computing device… memory, a microprocessor”); 
	and one or more processors, coupled to the memory (Song: Paragraph [0039], “computing device… memory, a microprocessor”), configured to: 
	establish a connection with a first browser (Song: Paragraph [0040], “operating on the first device 14 is a first browser 20. Similarly, a second browser 22 may operate on the second device 16”, and Figure 8, “establish secure connection with repository server” from first browser/device); 
	transfer, based on the connection, a first session of the first browser to a second session of a second browser, wherein the transfer preserves one or more objects of the first session (Song: Paragraph [0040], “operating on the first device 14 is a first browser 20. Similarly, a second browser 22 may operate on the second device 16”, and Figure 8 and 9, “transfer browser snapshot… 130” from first browser/device and “transfer stored browser snapshot to 2nd device 214”); 
	and execute one or more actions in the second session of the second browser (Song: Paragraph [0177], “continue the active session”, and Figure 9, “browse active session 208”).

	Song does not explicitly disclose a step to identify a risk factor, the risk factor associated with an unsecured network or that the transfer is additionally based on the risk factor.
	However, Small discloses a step to identify a risk factor, the risk factor associated with an unsecured network and that the transfer is additionally based on the risk factor (Small: Paragraph [0014], “determine a response to take following the detection of a failure condition/attack on the communication session…  re-anchoring or transferring the session to a different network and/or a different device… re-anchor to a more secure network”)

	Song and Small are analogous art in the same field of endeavor as the instant invention as both are drawn to communication session migration. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Small’s security detection into the system of Song to allow for greater system security and privacy (Small: Paragraphs [0013]-[0014]). 

Song-Small teaches 22/31. The system/method of claim 21/30, wherein the one or more processors are further configured to receive one or more input credentials in the second session of the second browser (Song: Paragraphs [0058], [0115], and [0175], “a login screen that includes user ID entry 52, a password entry 54… and an authorizing device ID 60”, “a shopping cart task 326 and a checkout task 328”, and “The user logs on to the repository server 308 with the second device 306”).

Song-Small teaches 23/32. The system/method of claim 22/31, wherein the one or more input credentials includes at least one selected from the group of an identifier, an expiration date, and a card verification value (Song: Paragraphs [0058] and [0115], ““a login screen that includes user ID entry 52, a password entry 54… and an authorizing device ID 60””, “a shopping cart task 326 and a checkout task 328”; it is understood that a checkout task would involve credit card information).

Song-Small teaches 24/33. The system/method of claim 23/32, wherein the identifier comprises a token that is associated with one or more restrictions (Song: Paragraphs [0058], ““a login screen that includes user ID entry 52, a password entry 54… and an authorizing device ID 60”; a particular user ID is restricted to its own saved sessions).

Song-Small teaches 25/34. The system/method of claim 21/30, wherein the one or more processors are further configured to transfer one or more uniform resource locators from the first session to the second session (Song: Paragraph [0176], “The "reactivate session request" may include a resource locator, such as a uniform resource locator (URL), with at least one encoded parameter identifying the state of the presentation to be displayed with the second device 306”, and Claim 9, “generating the first platform specific snapshot comprises capturing at least one of a document object model, a scripting object, a browser history, a browser cache and a cookie”).

Song-Small teaches 26/35. The system/method of claim 21/30, wherein the one or more processors are further configured to replicate a view of the first session in the second session based on captured document object model data (Song: Claim 9, “generating the first platform specific snapshot comprises capturing at least one of a document object model, a scripting object, a browser history, a browser cache and a cookie”).

Song-Small teaches 27/36. The system/method of claim 26/35, wherein the captured document object model data includes at least one selected from the group of a hyperlink, product data, and timestamp data (Song: Paragraph [0143], “link element”; it is further understood that the DOM data would include hyperlinks for links/buttons shown in Figure 11).

Song-Small teaches 28/37. The system/method of claim 21/30, wherein the one or more processors are further configured to determine whether a domain of the first session exists in a whitelist (Small: Paragraph [0036], “list of trusted peers”; while Small does not use this list to force an existing session to be transferred, the whitelist is used to confirm transfer targets; it would further be understood by a person having ordinary skill in the art that this whitelist could utilize domain names).

Song-Small teaches 29/38. The system/method of claim 21/30, wherein the one or more processors are further configured to generate a notification indicative of the transfer of the first session to the second session (Song: Paragraph [0177], “At block 528, the BSM module 316 re-instantiates the browser side of the runtime state which includes filling forms in the displayed page with data, reinitializing scripting variables, cookies, etc. The snapshot is now completely reloaded and the user uses the browser on the second device 306 to continue the active session from the point of the previous snapshot save at block 530”; the change in state would notify the user that the session has been transferred).

Song-Small teaches 39. The method of claim 30, further comprising populating, by the processor, one or more fields of the second session of the second browser with one or more authenticated identification codes (Song: Paragraph [0177], “At block 528, the BSM module 316 re-instantiates the browser side of the runtime state which includes filling forms in the displayed page with data, reinitializing scripting variables, cookies, etc. The snapshot is now completely reloaded and the user uses the browser on the second device 306 to continue the active session from the point of the previous snapshot save at block 530”; these are understood to include personal identification information in the context of online shopping and checkout, such as name, address, and payment information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hanson (US 2012/0265809 A1) describes a system for transfer of a banking session from an ATM to a secure mobile device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453